Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 12 March 1789
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas


Amsterdam, 12 Mch. 1789. In response to TJ’s “very respected favor” they are pleased to inform him that “Admiral Paul Jones paid our friends in St. Petersburg most chearfully and honorably, the whole of our advances for him, under your Excellency’s Permission to charge same to the United States, if he should not replace it. Thus this Affair is entirely at an End.”
